Citation Nr: 0117174	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  99-04 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected right knee disability, currently evaluated as 10 
percent disabling.  

2.  Entitlement to an increased (compensable) evaluation for 
the service-connected biliary dyskinesia status post 
laparoscopic cholecystectomy.  

3.  Entitlement to service connection for claimed bronchial 
asthma.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel



INTRODUCTION

The veteran served on active duty from February 1986 to 
February 1989 and from September 1990 to March 1992.  

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of January 1996, 
September 1998, and March 2000 of the RO.  



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  The service-connected right knee disability is shown to 
be manifested by mild arthritic changes with pain on vigorous 
activity and locking and popping of the joint.  

3.  The service-connected disability picture following 
laparoscopic surgery to remove the gallbladder is shown to be 
manifested by no more than mild gastrointestinal symptoms 
with subjective complaints of occasional cramping and 
diarrhea.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased rating of 
20 percent for the service-connected right knee disability 
have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 2000), Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.321, 4.3, 
4.7, 4.20, 4.21, 4.40, 4.45, 4.71(a) including Diagnostic 
Codes 5256, 5257, 5258, 5260, 5261, and 5262 (2000).  

2.  The criteria for the assignment of an increased rating, 
not to exceed 10 percent, for the residuals of biliary 
dyskinesia and status post laparoscopic cholecystectomy are 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2000), Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 4.114 
including Diagnostic Code 7318 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


1.  Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 10 percent disabling.  

The veteran contends that he is entitled to a higher 
disability rating for his service-connected right knee 
disability because the symptomatology associated with this 
disability is more severely disabling than currently 
evaluated.  He asserts that he experiences pain, locking and 
popping in his right knee.  

During the pendency of this appeal, there has been a 
significant change in the law. On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before that date and not yet final as of that date. VCAA, 
supra.  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In reviewing the veteran's claims in light of the VCAA, the 
Board finds that he was provided sufficient assistance by VA 
in that he was afforded a VA examination of the right knee in 
March 1999, MRI examination in October 1998 and X-ray 
examination in September 1998, the July 2000 Statement of the 
Case informed him of what evidence was needed to show a 
higher rating was warranted for the right knee disorder, and 
he was provided ample opportunity and time to submit 
evidence.  

The Board also notes that he has not indicated the existence 
of any additional pertinent evidence.  Therefore, in light of 
the favorable action taken hereinbelow, the Board concludes 
that a decision on the merits at this time for each issues 
does not prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. § 4.2.  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

A careful review of the service medical records shows that 
the veteran initially complained of knee pain in September 
1987 following a twisting injury.  His symptoms continued and 
in April 1988 he underwent right knee arthroscopy which 
revealed a torn right lateral meniscus.  He underwent 
debridement.  No functional disability was noted on his 
separation examination in November 1988.  

Service connection for the residuals of a torn right lateral 
meniscus was granted via a rating decision of May 1989.  An 
evaluation of noncompensable was assigned.  The veteran re-
entered service in September 1990 and was discharged a second 
time in March 1992.  

In January 1999, the veteran requested that his right knee 
disability be re-evaluated.  A rating decision of March 2000 
increased the evaluation to 10 percent, effective September 
17, 1998.  

VA physical therapy notes, dated on September 10, 1998, show 
the veteran was evaluated for chronic knee pain with lateral 
tracking of the right patella, visible atrophy of the right 
vastus medialis oblique, and patellofemoral pain.  He was 
instructed in strengthening exercises for the right lower 
extremity, advised to decrease running, increase swimming, 
and to use cold packs for pain relief.  The report of a VA X-
ray examination report, dated on September 17, 1998, shows a 
finding of small suprapatellar effusion.  

A review of the pertinent medical evidence shows the veteran 
also underwent MRI examination of the right knee in October 
1998.  The impression given was no medial meniscal tear seen, 
absent anterior horn and body lateral meniscus compatible 
with prior meniscectomy, mild posterior patellar and lateral 
femoral condylar spurring indicative of osteoarthritis, 
considerable lateral compartment loss evident anteriorly, and 
intact ACL, PCL, MCL, LCL, and patellar retinaculi.  

Physical therapy notes, dated in November 1998, show the 
veteran reporting that he cut down running from six miles to 
two and also stopped doing squats.  He reported that he had 
not played racquet ball since his last visit, but that he 
wanted to resume.  He felt that the knee brace he was using 
helped decrease stress on the right knee.  He complained of 
continued pain with exercise or running, and at rest.  

The report of a March 1999 VA examination shows the veteran 
complaining of pain in the right knee.  He stated that his 
right knee hurt with long sitting, strenuous activities and 
changes in the weather.  He reported that he worked as a 
prison guard and had missed a few days of work due to his 
knee.  He stated that he was followed by VA and had been told 
him to stop running.  

The VA examination showed a full range of motion with no 
significant pain.  There was no fatigue, weakness or lack of 
endurance.  There was no painful motion, edema, effusion, 
instability, weakness, tenderness, redness or heat.  Weight 
bearing was good and gait normal.  The diagnosis entered was 
that of post-operative injury of the right knee with 
residuals.  It was noted on the examination report that no 
medical records were available for review.  

The veteran presented testimony before the undersigned Member 
of the Board at a personal hearing in February 2001.  He 
stated that he had been told by VA physicians that if he 
continued to exercise the way he did he would need a knee 
replacement by the time he was 50 years old.  He was 
instructed to cut down on his exercise and to use alternate 
forms such as bicycling and swimming.  He reported that his 
knee popped when he used a bicycle.  He stated that he wore a 
brace with metal sides for lateral movement when he played 
racquetball.  

The veteran reported that his physical therapist had told him 
that pressure caused the top part of his leg to go forward 
and this led to swelling.  He stated that he continued to 
have pain with changes in the weather, when he drove a car or 
walked.  He reported that he experienced swelling following 
vigorous activities.  He stated that, on occasion, especially 
when he was driving, his knee would lock up and then pop.  

The veteran's service connected right knee disability is 
current rated as 10 percent disabling under Diagnostic Code 
5259 which provides that removal of semilunar cartilage which 
is symptomatic warrants a 10 percent rating.  38 C.F.R. § 
4.71a including Diagnostic Code 5259 (2000).  The 10 percent 
rating is the highest rating available under that Diagnostic 
Code.  The Board will consider whether the veteran is 
entitled to a higher rating under other potentially 
applicable Diagnostic Codes.  

Ankylosis of the knee with favorable angle in full extension, 
or in slight flexion between 0 degrees and 10 degrees, 
warrants a 30 percent rating.  38 C.F.R. § 4.71a including 
Diagnostic Code 5256 (2000).  

Impairment of the knee, with recurrent subluxation or lateral 
instability which is slight, is assigned a 10 percent rating.  
Impairment of the knee, with recurrent subluxation or lateral 
instability which is moderate, is assigned a 20 percent 
rating.  Impairment of the knee, with recurrent subluxation 
or lateral instability which is severe, is assigned a 30 
percent rating.  38 C.F.R. § 4.71a including Diagnostic Code 
5257 (2000).  

Dislocated, semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. § 4.71a including Diagnostic Code 
5258 (2000).  

Leg limitation, with flexion limited to 15 degrees, will be 
assigned a 30 percent rating.  Leg limitation, with flexion 
limited to 30 degrees, will be assigned a 20 percent rating.  
38 C.F.R. § 4.71a including Diagnostic Code 5260 (1999).  

Leg limitation, with extension limited to 45 degrees, will be 
assigned a 50 percent rating.  Leg limitation, with extension 
limited to 30 degrees, will be assigned a 40 percent rating.  
Leg limitation, with extension limited to 20 degrees, will be 
assigned a 30 percent rating.  Leg limitation, with extension 
limited to 15 degrees, will be assigned a 20 percent rating.  
38 C.F.R. § 4.71a including Diagnostic Code 5261 (2000).  

After a full review of the record, the Board concludes that 
the objective evidence as a whole supports the assignment of 
an evaluation of 20 percent for the veteran's right knee 
disability by analogy to the provisions of Diagnostic Code 
5258.  The veteran in this regard has provided credible 
testimony regarding frequent instances of locking, pain and 
effusion into the joint.  The recent MRI showed degenerative 
joint disease and other changes consistent with cartilage 
damage.  Accordingly, the Board finds that the service-
connected right knee meniscus injury more nearly approximates 
a disability picture that warrants the assignment of a 20 
percent rating.  

However, an evaluation in excess of 20 percent is not 
warranted.  The objective medical evidence of record does not 
show severe recurrent subluxation or lateral instability, 
ankylosis, or functional limitation of flexion to 15 degrees 
or extension to 20 degrees.  


2.  Entitlement to an increased (compensable) evaluation for 
biliary dyskinesia status post laparoscopic cholecystectomy.  

Service connection for abdominal pain as due to undiagnosed 
illness was granted in a rating decision of October 1996.  An 
evaluation of 30 percent was assigned with an effective date 
of November 2, 1994; the date of the veteran's claim.  

In September 1998, a rating decision proposed a reduction of 
this evaluation to noncompensable following surgery for the 
removal of the veteran's gallbladder.  The disability was 
noted to be biliary dyskinesia and status post laparoscopic 
cholecystectomy.  

In reviewing the appellant's claims in light of the VCAA, the 
Board finds that he was provided sufficient assistance by VA 
in that he was afforded VA examinations in July 1998 and 
February 2000.  The January 1999 Statement of the Case, and 
subsequent Supplemental Statements of the Case informed him 
of what evidence was needed to show a higher rating was 
warranted for the disorder, and he was provided ample 
opportunity and time to submit evidence.  The Board also 
notes that he has not indicated the existence of any 
additional pertinent evidence.  

In addition, the veteran has been afforded a VA examination 
in order evaluate his postoperative status for rating 
purposes.  Therefore, the Board concludes that a decision on 
the merits at this time for each issues does not violate the 
VCAA or prejudice the veteran under Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

A careful review of the pertinent evidence shows that the 
veteran was treated for abdominal pain in 1991 while in 
service.  Outpatient treatment reports show that he was seen 
on numerous occasions since September 1992 for complaints of 
abdominal pain.  

Initially findings were reported as intermittent gastritis 
versus irritable bowel syndrome, versus costochondritis.  A 
VA physician entered a medical opinion that it was at least 
as likely as not that the veteran's complaints of abdominal 
pain in service were due to his later diagnosed biliary 
dyskinesia.  

The veteran underwent an acid scan test in November 1996, 
which showed an ejection fraction of his gallbladder of 15%.  
In March 1997 the veteran underwent laparoscopic 
cholecystectomy.  

A follow-up examination in April 1997 noted that symptoms of 
abdominal pain had subsided without recurrence.  Outpatient 
treatment reports, dated in September and October 1997 show 
the veteran's abdominal pain was gone.  Reports dated in May 
1998 show complaints of occasional mild pain in the right 
upper quadrant of the abdomen near the area of the 
gallbladder.  

The report of a VA examination, conducted in July 1998, shows 
the veteran reporting that he has occasionally felt a twinge 
about his abdomen, but has not had a return of the abdominal 
pains for which he was seen previously.  The examination 
showed faint scars from the laparoscopy, healed, nontender 
and nonadhesive.  There was no tenderness on superficial or 
deep palpation.  He had normal bowel sounds.  It was noted 
that liver function tests had only a trace of abnormality and 
would not be indicative of any acute or chronic disease.  

The report of a VA examination, conducted in February 2000, 
shows the veteran giving a history of continued 
symptomatology since his cholecystectomy in 1997.  He stated 
that every day he had multiple episodes of either a sharp, 
stabbing, pinching pain in the right upper quadrant.  He 
stated that he had been seen one time in the emergency room 
because the pains usually only last a few minutes; however, 
on one occasion it lasted 13 days.  At that time he reported 
that he also had soreness and tenderness in the right upper 
quadrant.  He reported that he was not sore and tender during 
the other times when he had sharp stabbing pains or squeezing 
pains.  He reported having no nausea or vomiting, fever or 
chills.  He complained of having very explosive diarrhea 
three to four times per week since the cholecystectomy and 
noted that he had soiled himself on two occasions in the 
prior month when he was unable to reach a toilet in time.  He 
also stated that, since the cholecystectomy, he had been 
passing more flatus.  He denied having any change in weight 
or jaundice.  

The VA examination showed good bowel sounds in all four 
quadrants with no organomegaly, mass or tenderness noted.  
The diagnosis was that of history of biliary dyskinesia with 
residuals, status post cholecystectomy.  

The veteran presented testimony before the undersigned Member 
of the Board at a personal hearing, conducted in February 
2001.  He stated that he was initially evaluated by VA for 
liver problems related to his complaints of abdominal pain.  
He reported that he had been diagnosed with an unspecified 
type of hepatitis that caused his liver to become irritated 
and enlarged at times.  He stated that, on a scale of 1-10, 
his pain prior to the cholecystectomy was about 8-10.  Since 
that time, he reported that he had light days where it was 2-
3 and other times when it felt like 5-6.  He stated that, 
since the operation, his symptoms had not been as extreme, 
but that he had developed diarrhea, which was not present 
before the operation.  

Diagnostic Code 7318 governs ratings for disability 
associated with removal of the gallbladder. 38 C.F.R. § 
4.114, Diagnostic Code 7318 (2000).  Where removal of the 
gall bladder results in a disability manifested by mild 
symptoms, a 10 percent rating is warranted.  Where removal of 
the gall bladder results in a disability manifested by severe 
symptoms, a 30 percent rating is warranted. 

The Board concludes that the most appropriate rating code for 
the veteran's current disability is Diagnostic Code 7318 for 
the evaluation of the residuals following removal of the gall 
bladder.  

As the rating schedule only provides evaluations for mild and 
severe symptoms, the Board must conclude that the veteran's 
symptoms are more appropriately described as mild than 
severe.  The medical records subsequent to the veteran's 
cholecystectomy do not show any evidence suggestive of severe 
gastrointestinal symptoms that could be shown to be related 
to his gallbladder surgery.  

The findings of the July 1998 VA examination specifically for 
residuals of gallbladder removal did not reveal any symptoms 
other than an occasional twinge about the abdomen.  The 
report of the VA examination of February 2000, showed more 
complaints of abdominal discomfort and diarrhea.  
Objectively, no significant findings were noted.  The veteran 
offered testimony that he had continued to experience 
abdominal pain and now had episodes of diarrhea, but not to 
the extent present prior to the cholecystectomy, and not to 
the extent that could be described as severe symptoms.  

Thus, the Board finds that, with consideration of 38 C.F.R. § 
4.7, the symptoms of the residuals of the gallbladder removal 
more closely resemble the criteria for mild symptoms and 
warrant the assignment of an evaluation under Diagnostic Code 
7318 of 10 percent.  The criteria for a higher evaluation of 
30 percent under that Diagnostic Code have not been met.  



ORDER

An increased evaluation, not to exceed 20 percent, for the 
service-connected right knee disability is granted.  

An increased evaluation, not to exceed 10 percent, for the 
service-connected biliary dyskinesia and status post 
laparoscopic cholecystectomy is granted.  



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in connection with the claim of service connection is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The record contains the report of the veteran's separation 
examination, pertaining to his first period of active 
service, dated in November 1988.  The report of medical 
history shows the veteran reporting a history of asthma.  The 
examiner noted that the veteran gave a history of asthma as a 
child, but reported no current symptoms.  Service medical 
records also show the veteran was hospitalized from September 
23, 1990 to October 14, 1990 for right lower lobe pneumonia 
with effusion, during his second period of active service.  

The veteran also has offered statements and testimony to the 
effect that he was exposed to smoke from oil fires during his 
service in the Persian Gulf.  He should be instructed in this 
regard to submit competent evidence to support his claim.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

3.  The RO should take appropriate steps 
to contact the veteran in order to have 
him identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non- VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
for the claimed lung disease since 
service.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
obtain all outstanding VA treatment 
records.  The RO should, in accordance 
with the VCAA, advise the veteran of any 
records it is unsuccessful in obtaining.  

4.  Thereafter, the RO should arrange for 
a VA examination to determine the nature 
and likely etiology of the claimed lung 
disorder.  The examiner should review the 
claims folder including a copy of this 
remand prior to completing the 
examination report.  All appropriate 
tests and studies should be performed and 
all findings must be reported in detail.  
Based on his/her review of the case, the 
examiner should offer an opinion as to 
the likelihood that the veteran has 
current lung disability due to disease or 
injury that was incurred in or aggravated 
by service.  

5.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268, 270-1 
(1998).  

6.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim of 
service connection for a lung disorder.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a Supplemental 
Statement of the Case to the veteran and 
his representative.  A reasonable period 
of time for a response should be afforded 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 



